Citation Nr: 1446359	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection for left ear hearing loss disability.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from January 1973 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the case was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for left ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in March 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has right ear hearing loss as a result of his active service.  He has reported noise exposure in the form of aircraft engine noise in the course of his duties as a military police officer guarding the flight line.  A review of the Veteran's service separation form shows that he had a military occupational specialty (MOS) of security craftsman for part of his active service.  Therefore, based on the Veteran's MOS, the Board concedes exposure to hazardous noise while in active service.  

A review of the service medical records shows that in November 1981, the Veteran reported some slight hearing loss in his right ear in conjunction with an ultimate diagnosis of eosinophilic otitis media (EOM).  There is no indication from the record that the hearing loss did not resolve with the EOM.  Further, while the Veteran had exposure to hazardous noise during active service and was seen in medical for purposes of hearing conservation, there is no indication from the service medical records that the Veteran was ever noted to have right ear hearing loss for VA purposes at any time during his active service.  

At a February 2011 private audioligy evaluation, the Veteran was afforded an audiogram.  The right ear audiogram results from that examination were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
10
10
25
25
17.5

There is no evidence of record that a Maryland CNC speech recognition test was provided by the Veteran's private audiologist.  However, in a February 2011 letter, the Veteran's private audiologist noted that the Veteran had a diagnosis of bilateral sensorineural hearing loss that was consistent with noise exposure and noted the Veteran's history of noise exposure while in active service.  However, the Board notes that the February 2011 private audiology records fail to establish that the Veteran has hearing loss for VA puposes.  

At a March 2011 VA audiology examination, the Veteran reported noise exposure in the form of aircraft and weapon noise during the course of his duties as a military police officer.  He reported that he was not provided hearing protection and that he had not had significant occupational or recreational noise exposure since that time.  The right ear audiogram results from that examination were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
15
15
25
20
18.75

Right ear speech recognition was 96 percent.  The examiner opined that the Veteran's hearing loss was at least as likely as not related to active service.  However, the audiometric testing results do not show that he had right ear hearing loss for VA purposes. 

At a November 2012 private audioligy evaluation, the Veteran was afforded an audiogram.  The right ear audiogram results from that examination were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
10
10
30
25
18.75

Right ear speech recognition was 100 percent.  The Board notes that the results of the November 2012 private audiometric testing did not show that he has right ear hearing loss for VA purposes.   
 
The Board notes that there are no other medical records on file which indicate that the Veteran has right ear hearing loss disability for VA purposes.

In order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has right ear hearing loss disability for VA compensation purposes.  

As the Veteran has not been diagnosed with right ear hearing loss for VA purposes presumptive service connection is not applicable as the claimed disability is not shown.  In addition, the evidence does not show that right ear hearing loss manifested to a compensable degree within one year following service separation.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right ear hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.  
REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for left ear hearing loss disability is decided.  

The Veteran submitted a November 2012 private audiogram report in which it was reported that he had a Maryland CNC Test result of 92 percent in his left ear.  At a March 2011 VA audiology evaluation, it was noted that the Veteran did not have left ear hearing loss for VA purposes, but that any hearing deficit was related to his active service.  Additionally, at that time, his left ear Maryland CNC Test result was 94 percent.  As the Veteran's claim hinges on whether he has a diagnosis of left ear hearing loss disability for VA purposes and the recent November 2012 private audiogram tends to indicate that his left ear speech recognition may have decreased, the Veteran should be provided a new VA audiology examination to determine whether he has left ear hearing loss for VA purposes.  

Additionally, outstanding treatment records should be identified and obtained before a decision is rendered with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any current VA or private medical records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA audiology examination to determine whether he has left ear hearing loss for VA purposes.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


